Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 4-9, 11-17, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: Satsangi teaches the server system to classify the packet with various delay times for power management. However, Satsangi does not teach a template of payload data of a network packet.
Schemit (United States Patent Application Publication US 2009/0063878) teaches registers in the network device to store a MAC address for the network device to wake up the corresponding network device when a wake packet with the MAC address is received. However, the indicator for the MAC address in the wake packet does not teach payload data.
Satsangi teaches the clock frequency (an operational frequency) correlates to the workload, dynamic power consumption, and the power states of the one or more processor. Incresaing an operational frequency (the clock frequency) of the one or more processors to a maximum frequency at the high power state is also known for those of skill in the art as shown also in Github Intel (https://software.intel.com/en-us/blogs/2008/03/12/c-states-and-p-states-are-very-different?page=I). The methods to disable a menu governor or an ondemand governor are also known for those of skill in the art as taught by Github and Archlinux. However, Satsangi, Memon, Github, and Archlinux fail to teach disabling a menu governor and an ondemand governor of the one or more processors at the high power states. One of ordinary skill would not configure disabling both of a menu governor and an ondemand governor at the high power states. Therefore, the combination of features is considered to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Remarks, filed 10/11/2021, with respect to Response to Prior Art Rejections of Claims 17, 18, and 20 have been fully considered and are persuasive.  The rejections of claims 17, 18, and 20 under 35 U.S.C. 103 has been withdrawn. 

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN SOO KIM whose telephone number is (571)270-1768. The examiner can normally be reached Monday - Friday 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on (571) 270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in 





/H.K./Examiner, Art Unit 2187           

/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187